Head, Justice.
In the present case a general demurrer was sustained to an ancillary petition filed in the case of Hutchins v. Howard, ante, p. 830 (89 S. E. 2d 183). Counsel for the plaintiff in error recites in his brief in the present case that “it is probable that no questions are raised in the instant proceeding requiring the court’s decision.” Counsel’s statement is correct. The plaintiff in error having procured a reversal of the judgment of the trial court in the main case above cited, no further relief can be granted. The writ of error in the present case is therefore

Dismissed.


All the Justices concur.